AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Eastern District
                                                         __________  DistrictofofVirginia
                                                                                  __________

NAVIENT SOLUTIONS, LLC                                                    )
13865 Sunrise Valley Drive                                                )
Hernon, VA 20171                                                          )
                                                                          )
                              Plaintiff(s)                                )
                                                                          )
                                   v.                                             Civil Action No. FY
DEPARTMENT OF EDUCATION and                                               )
DR. MIGUEL CARDONA in His Official Capacity as Secretary of Education     )
Lyndon Baines Johnson
Department of Education Bldg.
                                                                          )
400 Maryland Ave., S.W.                                                   )
Washington, D.C. 20202
                                                                          )
                             Defendant(s)                                 )

                                                         SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                             Raj Parekh
                                             United States Attorney's Office for the Eastern District of Virginia
                                             Justin W. Williams United States Attorney's Building
                                             2100 Jamieson Ave
                                             Alexandria, VA 22314

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                             Debevoise & Plimpton LLP
                                             Ada Fernandez Johnson
                                             801 Pennsylvania Avenue NW
                                             Washington, DC 20004


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                     CLERK OF COURT


Date: 
                                                                                                Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. FY

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

            I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                        for the
                                                           Eastern District
                                                        __________  DistrictofofVirginia
                                                                                 __________

NAVIENT SOLUTIONS, LLC                                                    )
13865 Sunrise Valley Drive                                                )
Hernon, VA 20171                                                          )
                                                                          )
                              Plaintiff(s)                                )
                                                                          )
                                   v.                                             Civil Action No.
                                                                          )
DEPARTMENT OF EDUCATION and
DR. MIGUEL CARDONA in His Official Capacity as Secretary of Education     )
Lyndon Baines Johnson                                                     )
Department of Education Bldg.
400 Maryland Ave., S.W.                                                   )
Washington, D.C. 20202                                                    )
                             Defendant(s)                                 )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                             DR. MIGUEL CARDONA in His Official Capacity as Secretary of Education
                                             Lyndon Baines Johnson
                                             Department of Education Bldg.
                                             400 Maryland Ave., S.W.
                                             Washington, D.C. 20202

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                             Debevoise & Plimpton LLP
                                             Ada Fernandez Johnson
                                             801 Pennsylvania Avenue NW
                                             Washington, DC 20004


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                     CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

            I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Eastern District
                                                         __________  DistrictofofVirginia
                                                                                  __________

NAVIENT SOLUTIONS, LLC                                                    )
13865 Sunrise Valley Drive                                                )
Hernon, VA 20171                                                          )
                                                                          )
                              Plaintiff(s)                                )
                                                                          )
                                   v.                                             Civil Action No. FY
DEPARTMENT OF EDUCATION and                                               )
DR. MIGUEL CARDONA in His Official Capacity as Secretary of Education     )
Lyndon Baines Johnson
Department of Education Bldg.
                                                                          )
400 Maryland Ave., S.W.                                                   )
Washington, D.C. 20202
                                                                          )
                             Defendant(s)                                 )

                                                        SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                             DEPARTMENT OF EDUCATION
                                             Lyndon Baines Johnson
                                             Department of Education Bldg.
                                             400 Maryland Ave., S.W.
                                             Washington, D.C. 20202

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                             Debevoise & Plimpton LLP
                                             Ada Fernandez Johnson
                                             801 Pennsylvania Avenue NW
                                             Washington, DC 20004


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                     CLERK OF COURT
                                                                                               OURT


Date: 
                                                                                               Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. FY

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

            I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Eastern District
                                                         __________  DistrictofofVirginia
                                                                                  __________

NAVIENT SOLUTIONS, LLC                                                    )
13865 Sunrise Valley Drive                                                )
Hernon, VA 20171                                                          )
                                                                          )
                              Plaintiff(s)                                )
                                                                          )
                                   v.                                             Civil Action No.
DEPARTMENT OF EDUCATION and                                               )
DR. MIGUEL CARDONA in His Official Capacity as Secretary of Education     )
Lyndon Baines Johnson
Department of Education Bldg.
                                                                          )
400 Maryland Ave., S.W.                                                   )
Washington, D.C. 20202
                                                                          )
                             Defendant(s)                                 )

                                                         SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Merrick B. Garland
                                             United States Attorney General
                                             U.S. Department of Justice
                                             950 Pennsylvania Avenue, NW
                                             Washington, DC 20530-0001



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                             Debevoise & Plimpton LLP
                                             Ada Fernandez Johnson
                                             801 Pennsylvania Avenue NW
                                             Washington, DC 20004


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                     CLERK OF COURT


Date:
                                                                                               Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

            I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

            I returned the summons unexecuted because                                                                              ; or

            Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
